Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending in this application.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christmas (US 2015/0346491).

As to claim 1, Christmas (Figs. 1, 3, 5, 7, 8) teaches a three-dimensional (3D) holographic display system, comprising: 
5a projector (501 and part of SLM 504 that provides the initial light beam) that generates an image with a form of spatially varying modulation on a light beam [0061]; 
a holographic processor (SLM 604) that performs a holographic method (Shown in Fig. 7) [0080] on the image generated by the projector; and 
a memory device (Repository) that stores holographic data generated in a 10process of performing the holographic method by the holographic processor [0078]; 
wherein an amplitude of a light field is adaptively replaced by the holographic processor according to significance of respective areas of the image (The amplitude of the target image is subtracted from the calculated amplitude component prior to gain being applied to the amplitude component) [0080].

As to claim 2, Christmas teaches wherein the projector comprises a spatial light modulator (SLM) [0070].

As to claim 3, Christmas teaches wherein the SLM comprises a liquid 20crystal on silicon (LCOS) display [0097].

As to claim 7, Christmas teaches a light source (206) providing the light beam directly to the projector (204, 205) or to the projector via a beam splitter; and 
a combiner (202) disposed before a viewer (207), and coupled to receive 5the light beam directly from the projector or via the beam splitter (Shown in Fig. 2).

As to claim 8, Christmas teaches wherein the combiner comprises a transflective coated concave mirror (202).

As to claim 9, Christmas teaches wherein the combiner comprises a windshield of a vehicle (202).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 15-17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Christmas (US 2015/0346491) in view of Cowling (US 2013/0120813).

As to claim 10, Christmas teaches the elements of claim 1 above.

On the other hand, Cowling teaches wherein a first virtual image generated by an angular spectrum method is displayed in near field from a viewer (Angular spectrum transformation can be used to converge holograms for thin images) [0056], while a second virtual image generated by a Fresnel diffraction method is 25displayed in far field from the viewer [0053].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the hologram processing methods of Cowling with the display device of Christmas because the combination would use known transformation methods to form holographic images, allowing for higher quality images. 

As to claim 11, Christmas teaches wherein the projector comprises a spatial light modulator (SLM) [0070].

As to claim 12, Christmas teaches wherein the SLM comprises a liquid 20crystal on silicon (LCOS) display [0097].

As to claim 15, Christmas teaches a light source (206) providing the light beam directly to the projector (204, 205) or to the projector via a beam splitter; and 
a combiner (202) disposed before a viewer (207), and coupled to receive 5the light beam directly from the projector or via the beam splitter (Shown in Fig. 2).

As to claim 16, Christmas teaches wherein the combiner comprises a transflective coated concave mirror (202).

As to claim 17, Christmas teaches wherein the combiner comprises a windshield of a vehicle (202).

Reasons for Allowance
Claims 4-6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Neither the above cited references nor the prior art listed below teach, separately or in combination, the limitations of claims 4, 13 and 14. Specifically, the claimed process of replacing amplitudes of the light fields with plane or spherical waves to result in modified light fields, which are then further propagated to replace the amplitudes again is not taught by the prior art. Christmas (Fig. 7), as cited above, does teach a looping algorithm for calculating a hologram, but does not teach the specifics stated above.

Christmas (US 2017/0045859) does teach the looping algorithm explained above, but does not teach the claimed process of replacing amplitudes of the light fields with plane or spherical waves to result in modified light fields, which are then further propagated to replace the amplitudes again.

Chakravarthula (US 2020/0192287) teaches utilizing angular spectrum methods to propagate the wave field, but does not teach the claimed process of replacing amplitudes of the light fields with plane or spherical waves to result in modified light fields, which are then further propagated to replace the amplitudes again.

Kroll (US 2011/0149018) teaches diffraction regimes for generating a hologram but does not teach the claimed process of replacing amplitudes of the light fields with plane or spherical waves to result in modified light fields, which are then further propagated to replace the amplitudes again.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691